         Case 5:17-cv-01193-SLP Document 39 Filed 10/11/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

1.     GERRI´ YVONNE HOUSE,       )
                                  )
                     Plaintiff,   )
v.                                )                       CIV-17-1193-SLP
                                  )
1.     DVA RENAL HEALTHCARE, INC. )
       D/B/A DAVITA,              )
                                  )                       Jury Trial Demanded
                     Defendant.   )                       Attorney Lien Claimed

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiff,

Gerri! Yvonne House, hereby stipulates with the Defendant DVA Renal Healthcare, Inc.

d/b/a Davita that her claims in the above styled and numbered action shall be dismissed with

prejudice. The parties shall bear their own costs and attorney fees.

       RESPECTFULLY SUBMITTED THIS 11th DAY OF OCTOBER, 2018.

                                            s/ Shannon C. Haupt
                                            Jana B. Leonard, OBA # 17844
                                            Lauren W. Johnston, OBA #22341
                                            Shannon C. Haupt, OBA #18922
                                            LEONARD & ASSOCIATES, P.L.L.C.
                                            8265 S. Walker
                                            Oklahoma City, OK 73139
                                            Telephone: 405-239-3800
                                            Facsimile: 405-239-3801
                                            leonardjb@leonardlaw.net
                                            johnstonlw@leonardlaw.net
                                            haupts@leonardlaw.net
                                            Counsel for Plaintiff




                                               1
Case 5:17-cv-01193-SLP Document 39 Filed 10/11/18 Page 2 of 2



                           S/ Mark A. Flores
                           (Signed with permission)
                           Michael P. Royal, OBA #19388
                           Mark A. Flores, Texas State Bar No. 24076385
                                  (Admitted Pro Hac Vice)
                           LITTLER MENDELSON, P.C.
                           2001 Ross Avenue
                           Suite 1500, Lock Box 116
                           Dallas, TX 75201
                           Tele: (214) 880-8100 Fax: (214) 880-0181
                           mroyal@littler.com
                           Markflores@littler.com
                           Counsel for Defendants




                              2
